

2020 OMNIBUS INCENTIVE COMPENSATION PLAN OF
AMETEK, INC.


PERFORMANCE RESTRICTED STOCK UNIT AWARD
This PERFORMANCE RESTRICTED STOCK UNIT AWARD (“Award”), is granted as of the
Award Date, by AMETEK, Inc., a Delaware corporation, to the Recipient.


W I T N E S S E T H :
WHEREAS, the Company has adopted the 2020 Omnibus Incentive Compensation Plan of
AMETEK, Inc. (the “Plan”), pursuant to which the Compensation Committee of the
Board of Directors of the Company (the “Committee”) may, inter alia, award
Performance Restricted Stock Units to such employees or non-employee directors
of the Company and its Affiliates as the Committee may determine, and subject to
such terms, conditions and restrictions as the Committee may deem advisable; and


WHEREAS, pursuant to the Plan, the Committee has awarded to the Recipient a
Performance Restricted Stock Unit, subject to the terms, conditions and
restrictions set forth in the Plan and in this Award;


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.Pursuant to the Plan, the Company hereby grants to the Recipient on the Award
Date, a Performance Restricted Stock Unit Award, and such units, the
“Performance Restricted Stock Units,” are subject to the terms, conditions and
restrictions set forth in the Plan and in this Award. Capitalized terms not
otherwise defined in this Award shall have the same meanings as defined in the
Plan.


2.At such time as the Performance Restricted Stock Units become vested and
nonforfeitable pursuant to Paragraph 3, the Company will deliver to the
Recipient an unrestricted certificate for a number of shares of Company Stock
equal to the number of Performance Restricted Stock Units that became vested
(“PRSU Shares”) or an equivalent cash amount based on the value of a share of
Company Stock, or a combination of the two, as determined by the Committee, in
its discretion. The applicable date of delivery of the PRSU Shares or cash shall
be no later than sixty (60) days after the date or event on which the
Performance Restricted Stock Units become vested and nonforfeitable pursuant to
Paragraph 3, except as set forth in Paragraph 18.


3.The Performance Restricted Stock Units (to the extent earned pursuant to
Paragraph 4 below) shall become vested and nonforfeitable on the date the
results are certified by


US EE Perf RSU 2020 Page 1 of 6
Grant Plan: 20UEP1 PRSU-EE-US-2020 Legal Plan


--------------------------------------------------------------------------------



the Committee which shall in any event occur within three months following the
end of the Performance Period (the “Vest Date”). Vesting is contingent on
continued employment throughout the Vest Date, except that:


(a)in the event of the death or “Disability” (as defined in that certain
Termination and Change of Control Agreement between the Company and the
Recipient, dated as of May 8, 2017) of the Recipient; or
(b)the Recipient’s Separation from Service with the Company (or any Affiliate of
the Company) as a result of and concurrent with a Change of Control (as defined
in the Plan),
the Performance Restricted Stock Units shall become vested and nonforfeitable on
the Vest Date in an amount equal to the initial Performance Restricted Stock
Units granted, as indicated in the “Total Granted” field on the cover page to
this Award (the “Target Award”).
In addition, in the event of the Recipient’s attainment of at least fifty-five
(55) years of age and at least ten (10) years of service with the Company (or
any Affiliate of the Company) at the Recipient’s termination of employment date
occurring on or after December 31st of the first year of the “Performance
Period” (as such term is defined in Exhibit A), then the Performance Restricted
Stock Units shall become vested and nonforfeitable on the Vest Date, to the
extent that the performance goals are achieved.
Except to the extent, if any, that the Performance Restricted Stock Units shall
have become nonforfeitable pursuant to the foregoing provisions of this
Paragraph 3, if the Recipient otherwise ceases to remain in the employ of the
Company and its Affiliates prior to the Vest Date, any unvested Performance
Restricted Stock Units (and any dividends, distributions and adjustments
retained by the Company with respect thereto) shall be forfeited.


4.Except as otherwise provided in this Award and subject to adjustments
permitted by the Plan, the number of Performance Restricted Stock Units which
will vest under this Award, if any, will be determined by multiplying (a) the
sum of (i) 0.5 times the vested percentage applicable to Return on Tangible
Capital (“ROTC”) plus (ii) 0.5 times the vested percentage applicable to
Relative Total Shareholder Return (“TSR”) by (b) the Target Award. The maximum
number of Performance Restricted Stock Units which can vest is 200% of the
Target Award and the minimum number of Performance Restricted Stock Units which
can vest is 0% of the Target Award. The vested percentage applicable to ROTC and
TSR will each be determined over the “Performance Period” (as such term is
defined in Exhibit A) as illustrated in the schedules attached to this Award as
Exhibit A.


5.The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively,
“transfer”) any Performance Restricted Stock Units, or any interest therein
other than by will or the laws of descent and distribution, unless and until the
Performance Restricted Stock Units have been settled as provided in this Award.


US EE Perf RSU 2020 Page 2 of 6
Grant Plan: 20UEP1 PRSU-EE-US-2020 Legal Plan


--------------------------------------------------------------------------------





6.Prior to the issuance of PRSU Shares, Recipient will have no rights as a
shareholder of the Company with respect to this Performance Restricted Stock
Unit Award or the Performance Restricted Stock Units.


7.If the number of outstanding shares of Company Stock changes through the
declaration of stock dividends or stock splits prior to the vesting date, the
Performance Restricted Stock Units subject to this Award automatically will be
adjusted, according to the provisions of Section 5(c) of the Plan. In the event
of any other change in the capital structure or the Company Stock or other
corporate events or transactions involving the Company, the Committee is
authorized to make appropriate adjustments to this Award.


8.Recipient shall be credited with Dividend Equivalents with respect to
outstanding Performance Restricted Stock Units prior to the applicable vesting
date. Such Dividend Equivalents will be credited to the Recipient as a cash
value plus interest, which shall be held by the Company subject hereto. For
purposes of this Paragraph 8, interest shall be credited from the date a
Dividend Equivalent with respect to the Performance Restricted Stock Units is
made to the date on which the Company distributes such amounts to the Recipient,
at the five-year Treasury Note rate, plus 0.5% as such rate is set forth in the
Wall Street Journal as of the first business day of each calendar quarter.
Dividend Equivalents shall be subject to the same terms and conditions, and
shall vest and be paid, or be forfeited (if applicable), at the same time as the
Performance Restricted Stock Units to which they relate.


9.If, in connection with the grant, vesting or settlement of the Performance
Restricted Stock Unit Award or issuance of PRSU Shares with respect to vested
Performance Restricted Stock Units, the Company (or any Affiliate) shall be
required to withhold amounts under applicable federal, state, local or foreign
laws, rules or regulations, including income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items related to
the Recipient’s participation in the Plan and legally applicable to the
Recipient (“Tax-Related Items”), the Company will address all Tax-Related Items
in accordance with Section 14 of the Plan. Notwithstanding anything in this
Paragraph 9 to the contrary, to avoid a prohibited acceleration under Section
409A, if shares of Company Stock underlying the Performance Restricted Stock
Units will be withheld to satisfy any Tax-Related Items arising prior to the
date of settlement of the Performance Restricted Stock Units for any portion of
the Performance Restricted Stock Units that is considered an item of
“nonqualified deferred compensation” subject to Section 409A, then the number of
shares of Company Stock withheld shall not exceed the number of shares that
equals the liability for the Tax-Related Items.


10.The Company and the Recipient each hereby agrees to be bound by the terms and
conditions set forth in the Plan.




US EE Perf RSU 2020 Page 3 of 6
Grant Plan: 20UEP1 PRSU-EE-US-2020 Legal Plan


--------------------------------------------------------------------------------



11.Any notices or other communications given in connection with this Award shall
be sent either by registered or certified mail, return receipt requested, or by
overnight mail, facsimile, or electronic mail to the Company and Recipient
address or number of record or to such changed address or number as to which
either party has given notice to the other party in accordance with this
Paragraph 11. All notices shall be deemed given when so mailed, or if sent by
facsimile or electronic mail, when electronic confirmation of the transmission
is received, except that a notice of change of address shall be deemed given
when received.


12.This Award and the Plan constitute the whole agreement between the parties
hereto with respect to the Performance Restricted Stock Unit Award.


13.This Award shall not be construed as creating any contract of employment
between the Company and the Recipient and does not entitle the Recipient to any
benefit other than that granted under this Award. The grant of the Performance
Restricted Stock Units hereunder will not confer upon the Recipient any right to
continue in the employ of the Company or its Affiliates.


14.The Recipient agrees that, to the extent applicable, any shares granted
hereunder will be subject to the Company’s policies with respect to the hedging
and pledging of shares of Company Stock, stock ownership requirements, and
clawbacks, in each case that the Company may have in effect from time to time.


15.This Award shall inure to the benefit of, and be binding on, the Company and
its successors and assigns, and shall inure to the benefit of, and be binding
on, the Recipient and his or her heirs, executors, administrators and legal
representatives. This Award shall not be assignable by the Recipient.


16.The Recipient understands that in order to perform its obligations under the
Plan or for the implementation and administration of the Plan, the Company may
collect, transfer, use, process, or hold certain personal or sensitive data
about Recipient. Such data includes, but is not limited to Recipient’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information. Recipient explicitly consents to the collection, transfer
(including to third parties in Recipient’s home country or the United States or
other countries, such as but not limited to human resources personnel, legal and
tax advisors, and brokerage administrators), use, processing, and holding,
electronically or otherwise, of his/her personal information in connection with
this or any other equity award. At all times, the Company shall maintain the
confidentiality of Recipient’s personal information, except to the extent the
Company is required to provide such information to governmental agencies or
other parties and such actions will be undertaken by the Company only in
accordance with applicable law.




US EE Perf RSU 2020 Page 4 of 6
Grant Plan: 20UEP1 PRSU-EE-US-2020 Legal Plan


--------------------------------------------------------------------------------



17.This Award shall be subject to and construed in accordance with, the laws of
the State of Delaware without giving effect to principles of conflicts of law.


18.This Award is intended to be exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
issued thereunder (“Section 409A”), to the extent subject thereto, and shall be
interpreted and administered accordingly. Notwithstanding the foregoing, the
Company (including its Affiliates) shall not have any liability under the Plan
or this Award for any taxes, penalties or interest due on amounts paid or
payable pursuant to the Plan or this Award, including any taxes, penalties or
interest imposed under Section 409A. To the extent the Award is subject to
Section 409A, each amount to be paid under this Award shall be construed as a
separately identified payment for purposes of Section 409A. In addition,
notwithstanding anything herein to the contrary, if the Recipient is deemed on
the date of his or her Separation from Service to be a “specified employee”
within the meaning of that term under Section 409A and the Recipient is subject
to U.S. federal taxation, then, to the extent the settlement of the Performance
Restricted Stock Units following such Separation from Service is considered the
payment of “non-qualified deferred compensation” under Section 409A payable on
account of a “separation from service,” such settlement shall be delayed until
the first business day of the seventh month following the Recipient’s Separation
from Service, or, if earlier, on the date of the Recipient’s death, solely to
the extent such delayed payment is required in order to avoid a prohibited
distribution under Section 409A.


19.The Recipient recognizes and acknowledges that, by reason of Recipient’s
employment by and service to the Company or an Affiliate, Recipient has had and
will continue to have access to confidential information of the Company and its
Affiliates, including, without limitation, information and knowledge pertaining
to products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figures, customer and client lists, and relationships between
the Company and its Affiliates and other distributors, customers, clients,
suppliers and others who have business dealings with the Company and its
Affiliates (“Confidential Information”). The Recipient acknowledges that such
Confidential Information is a valuable and unique asset and covenants that
Recipient will not, either during or after Recipient’s employment by the
Company, use or disclose any such Confidential Information except to authorized
representatives of the Company or as required in the performance of Recipient’s
duties and responsibilities. The Recipient shall not be required to keep
confidential any Confidential Information which (i) is or becomes publicly
available through no fault of the Recipient, (ii) is already in Recipient’s
possession (unless obtained from the Company (or an Affiliate) or one of its
customers) or (iii) is required to be disclosed by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the Recipient shall provide the
Company written notice of any such order prior to such disclosure to the extent
practicable under the circumstances and permitted by applicable law. Further,
the Recipient shall be free to use and employ Recipient’s general skills,
know-how and expertise, and to use, disclose and employ any contact information,
generalized ideas, concepts, know-how, methods, techniques or skills, including,
without limitation, those gained or learned during the course of


US EE Perf RSU 2020 Page 5 of 6
Grant Plan: 20UEP1 PRSU-EE-US-2020 Legal Plan


--------------------------------------------------------------------------------



the performance of Recipient’s duties and responsibilities hereunder, so long as
Recipient applies such information without disclosure or use of any Confidential
Information. Upon the Recipient’s Separation from Service, the Recipient will
return (or destroy, if requested by Company) all Confidential Information to the
Company to the fullest extent possible.


20.During the Recipient’s employment and at any time thereafter, the Recipient
agrees not to at any time make statements or representations, orally or in
writing, that disparage the commercial reputation, goodwill or interests of the
Company (or an Affiliate), or any current or former employee, officer, or
director of the Company (or an Affiliate). Nothing in this Award shall limit or
otherwise prevent (i) any person from providing truthful testimony or
information in any proceeding or in response to any request from any
governmental agency or any judicial, arbitral or self-regulatory forum or as
otherwise required by law; (ii) either party from enforcing the other terms of
this Award; (iii) the Company (or an Affiliate) from reviewing the Recipient’s
performance, conducting investigations and otherwise acting in compliance with
applicable law, including making statements or reports in connection therewith,
or making any public filings or reports that may be required by law; (iv) the
Recipient from the performance of Recipient’s duties while employed by the
Company (or an Affiliate); or (v) the Recipient from making a report to any
governmental agency or entity, including but not limited to, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, the Congress and
any agency Inspector General, if Recipient has a reasonable belief that there
has been a potential violation of federal or state law or regulation or from
making other disclosures that are protected under the whistleblower provisions
of any applicable federal or state law or regulation. No prior authorization to
make any such reports or disclosures is required and the Recipient is not
required to notify the Company that Recipient has made such reports or
disclosures. The Recipient, however, may not waive the Company’s (or an
Affiliate’s) attorney-client privilege.


21.Notwithstanding Paragraphs 19 and 20 above, the Recipient shall not be held
criminally or civilly liable under any federal or state trade secret law act for
the disclosure of a trade secret that is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney, in each case, solely for the purpose of reporting or investigating a
suspected violation of law or (ii) in a complaint or other document filed in a
lawsuit or proceeding, if such filings are made under seal.






US EE Perf RSU 2020 Page 6 of 6
Grant Plan: 20UEP1 PRSU-EE-US-2020 Legal Plan
